In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-1848
AMIT SINHA,
                                              Plaintiff-Appellant,
                                v.

BRADLEY UNIVERSITY,
                                              Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
                      Central District of Illinois.
      No. 1:18-cv-01319-MMM-JEH — Michael M. Mihm, Judge.
                    ____________________

    ARGUED NOVEMBER 6, 2020 — DECIDED APRIL 26, 2021
               ____________________

   Before ROVNER, BRENNAN, and ST. EVE, Circuit Judges.
    BRENNAN, Circuit Judge. Amit Sinha appeals the rejection
of his retaliation claims against his employer, Bradley Univer-
sity, under the Age Discrimination in Employment Act. One
of Sinha’s claims falls short for lack of proximate cause under
the cat’s paw theory of liability, and the other claim is time-
barred. So we aﬃrm the district court’s grant of summary
judgment.
2                                                             No. 20-1848

                                     I
                                     A
    Bradley University in Peoria, Illinois, has ﬁve colleges,
with the dean of each reporting to Walter Zakahi, the Univer-
sity Provost and Senior Vice President for Academic Aﬀairs.
In this role, Zakahi has the authority to remove department
chairs and make promotion decisions based, in part, on rec-
ommendations by the deans. During the relevant period,
Darrell Radson served as the dean of Bradley’s college of busi-
ness.
    In August 2008, Amit Sinha began teaching in the Finance
and Quantitative Methods (“FQM”) department at the busi-
ness college. 1 Four years later, he was promoted to associate
professor and elected chair of the department. He remained
department chair until 2016. Sinha was then removed as de-
partment chair and denied promotion to full professor. His
claims relate to both decisions.
    Denial of Promotion. Sinha applied for promotion to full
professorship three times and was twice rejected. He ﬁrst ap-
plied in August 2016. Radson declined to recommend Sinha
for promotion because he lacked the requisite ﬁve years of
teaching experience and did not present “rare and extraordi-
nary circumstances” for an exception. Upon conducting his
own review of Sinha’s application materials, Zakahi decided
to deny Sinha’s promotion application, and on March 1, 2017,
Radson relayed Zakahi’s decision to Sinha.


    1For all periods relevant to this case, Sinha was at least forty years of
age as statutorily required to bring an age-discrimination claim under the
ADEA. 29 U.S.C. § 631(a).
No. 20-1848                                                   3

    In the fall of 2017, Sinha submitted his second promotion
application. This too was denied. Zakahi explained to Sinha
that all ﬁve of the college deans voted against his application
because he “did not attempt to make a case for his promo-
tion.” For example, Sinha failed to include in his application
a discussion of his teaching philosophy, description of his re-
search programs, and external reference letters—all of which
were important and relevant for the university’s promotion
decision.
  But Sinha persisted. He reapplied in the fall of 2018 and
was promoted to full professor soon after.
    Removal as Chair. While Sinha applied for a promotion, he
was also under a Title IX investigation. During the fall of 2016
Patricia Hatﬁeld, an FQM department faculty member, ﬁled a
grievance against Sinha and alleged sex discrimination. A fac-
ulty grievance committee conducted “informal information
gathering” but declined to pursue formal grievance proceed-
ings, fearing that the process would be “drawn out” and
could lead to a lawsuit. The committee instead informed the
University President Gary Roberts, who then notiﬁed Zakahi,
about the “dysfunctionality” and “schismatic factionalism”
within the FQM department. “[O]ne option to resolve Profes-
sor Hatﬁeld’s grievance” proposed by the committee was to
remove Sinha as department chair.
    Zakahi then called for a formal internal Title IX investiga-
tion, which did not reveal evidence suﬃcient for sex
discrimination. But the Title IX investigators, like the faculty
grievance committee, reported on “the dysfunctional environ-
ment” within the FQM department and urged Zakahi to “im-
plement changes that will address and mitigate the issues.”
Informed by his years of experience as a university
4                                                  No. 20-1848

administrator, Zakahi decided to address the “problems of
culture and toxicity” in the FQM department by changing the
leadership so that “the department [can] work in a diﬀerent
way.” So on March 22, 2017, Zakahi removed Sinha as depart-
ment chair to put “diﬀerent leadership in place.”
                               B
   Sinha ﬁled discrimination charges with the U.S. Equal Em-
ployment Opportunity Commission (“EEOC”) and the Illi-
nois Department of Human Rights (“IDHR”).
    Sinha ﬁled his ﬁrst charge with both agencies on July 31,
2017. In it he alleged that on March 22, 2017, Bradley removed
him as department chair, in part, to retaliate against him for
declining to carry out age-discriminatory policies against
older employees. Bradley removed him as chair, Sinha
claimed, because he refused to implement Radson’s requests
to “make the jobs of older faculty less desirable” so that they
can retire. Notably, the ﬁrst charge did not mention any other
adverse employment actions beside his removal as chair.
Sinha ﬁled his second charge with both agencies on February
28, 2018. This charge raised a single issue: that Bradley denied
his September 22, 2017, promotion application “in retaliation
for ﬁling a charge of discrimination with the IDHR/EEOC.”
    Sinha then sued, alleging that Bradley discriminated
against him on the basis of sex in violation of Title VII
(Count I) and retaliated against him for opposing the FQM
department’s purported age discrimination policy in viola-
tion of the ADEA (Count II). The parties subsequently agreed
to dismiss Count I, so all that remained were ADEA claims in
Count II.
No. 20-1848                                                  5

    In his complaint, Sinha alleged that Bradley unlawfully re-
taliated against him for declining Radson’s requests to imple-
ment age-discriminatory policies against older faculty
members. The university did so, Sinha asserted, both by re-
moving him as department chair and by denying his applica-
tion for promotion. The ﬁrst claim centered on an assertion
that Radson inﬂuenced Zakahi, the ultimate decisionmaker,
to remove him as chair by “concoct[ing] a false narrative
about Sinha.” Sinha argued that Radson injected this narra-
tive into the faculty grievance committee and Title IX investi-
gations and even “generated Hatﬁeld’s complaint” against
him. He further contended Zakahi “relied on Radson’s lies”
to conclude that “Sinha was the cause of the department’s
dysfunction and should be removed.”
   But the district court disagreed. It found that neither
Zakahi nor Radson harbored discriminatory animus against
Sinha. It also determined there was no evidence Radson prox-
imately caused Zakahi’s decision to remove Sinha. Accord-
ingly, the district court granted summary judgment for
Bradley on this claim.
    The district court went on to conclude that Sinha’s denial
of promotion claim was time-barred. It pointed to paragraph
25 of Sinha’s complaint in which he speciﬁed as the basis for
his retaliation claim his promotion application from 2016, not
2017. This, the court recognized, was problematic: although
Sinha learned of the denial of his August 2016 promotion ap-
plication on March 1, 2017, he did not ﬁle an administrative
charge with any mention of a promotion denial until February
28, 2018—364 days later. The district court found that he had
failed to ﬁle an EEOC charge within 300 days of the denial of
his 2016 application, as required to bring an ADEA claim.
6                                                     No. 20-1848

    Sinha attempted to cure this defect by claiming that the
mention of his 2016 promotion application was a “scrivener’s
error” and that he had actually meant to base his complaint
on the denial of his 2017 promotion application. The district
court rejected this argument, emphasizing that Sinha had
“ample opportunities” to amend his supposed error and yet
“no objection was raised, and no attempt to clarify was made”
in his deposition testimony. The district court granted sum-
mary judgment for Bradley on this claim too. Sinha then
timely appealed to this court.
                                II
    We review de novo Sinha’s appeal of the district court’s
grant of summary judgment for Bradley on these two ADEA
retaliation claims. Igasaki v. Illinois Dep’t of Fin. & Prof. Reg.,
988 F.3d 948, 955 (7th Cir. 2021). Summary judgment is appro-
priate where “there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of
law.” FED. R. CIV. P. 56(a). At this stage, we consider “all ad-
missible evidence to decide whether a reasonable jury could
ﬁnd that the plaintiﬀ suﬀered an adverse action because of her
age.” Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 720 (7th Cir.
2018) (emphasis in original) (quoting Carson v. Lake Cnty., 865
F.3d 526, 533 (7th Cir. 2017)). Conclusions must be supported
by speciﬁc facts, otherwise they “are not suﬃcient to avoid
summary judgment.” Bordelon v. Bd. of Educ. of the City of Chi-
cago, 811 F.3d 984, 989 (7th Cir. 2016) (internal quotation
marks omitted).
                                A
   First up is Sinha’s claim that Bradley violated the ADEA
by removing him as department chair. The ADEA protects
No. 20-1848                                                                  7

workers who are at least 40 years of age from age-based em-
ployment discrimination and prohibits employers from retal-
iating against an employee for opposing such discrimination.
29 U.S.C. §§ 631(a), 623(d). A plaintiff suing under the ADEA
“must prove, by a preponderance of the evidence, that age
was the ‘but-for’ cause of the challenged adverse employment
action.” Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 180 (2009).
He may survive summary judgment by presenting sufficient
evidence “to create a triable issue” on whether the deci-
sionmaker had a discriminatory motivation for the adverse
employment action. Montgomery v. Am. Airlines, Inc., 626 F.3d
382, 393 (7th Cir. 2010).
    An ADEA plaintiff may prevail—even without showing
that the ultimate decisionmaker harbored discriminatory
bias—by invoking the cat’s paw theory of liability. See Staub
v. Proctor Hosp., 562 U.S. 411, 415 (2011) (explaining the cat’s
paw theory).2 This theory is invoked in employment discrim-
ination contexts when a biased supervisor, or a biased subor-
dinate, “who lacks decision-making power uses the formal

    2   In Staub, Justice Scalia explained:
        The term “cat’s paw” derives from a fable conceived by Ae-
    sop, put into verse by La Fontaine in 1679, and injected into
    United States employment discrimination law by Judge Posner in
    1990. See Shager v. Upjohn Co., 913 F.2d 398, 405 (CA7). In the fable,
    a monkey induces a cat by flattery to extract roasting chestnuts
    from the fire. After the cat has done so, burning its paws in the
    process, the monkey makes off with the chestnuts and leaves the
    cat with nothing. A coda to the fable (relevant only marginally, if
    at all, to employment law) observes that the cat is similar to
    princes who, flattered by the king, perform services on the king’s
    behalf and receive no reward.
562 U.S. at 415 n.1.
8                                                  No. 20-1848

decision maker as a dupe in a deliberate scheme to trigger a
discriminatory employment action.” Johnson v. Koppers, Inc.,
726 F.3d 910, 914 (7th Cir. 2013) (internal quotation marks
omitted); see also Grant v. Trs. of Indiana Univ., 870 F.3d 562,
570 (7th Cir. 2017) (stating that under the cat’s paw theory
“the biased subordinate’s actions are evidence of discrimina-
tion”). To show age-based discrimination under this theory,
the plaintiff must present evidence that “the biased subordi-
nate actually harbored discriminatory animus” against him
and that the subordinate’s scheme proximately caused the ad-
verse employment action. Robinson v. Perales, 894 F.3d 818, 832
(7th Cir. 2018) (quoting Johnson, 726 F.3d at 914). Because the
cat’s paw theory requires a showing of both discriminatory
animus and proximate causation, we need not address both
prongs if the employee makes an insufficient showing on one.
Cf. Nichols v. Michigan City Plant Planning Dep’t, 755 F.3d 594,
604 (7th Cir. 2014) (noting that an employee suing under the
cat’s paw theory must satisfy both animus and causation
prongs).
     That the ultimate decisionmaker conducted an independ-
ent investigation and rendered the final decision does not au-
tomatically immunize an employer from cat’s-paw liability.
Staub, 562 U.S. at 421. The Supreme Court has made clear that
“proximate cause requires only some direct relation between
the injury asserted and the injurious conduct alleged, and ex-
cludes only those links that are too remote, purely contingent,
or indirect.” Id. at 419 (cleaned up). A biased supervisor may
still proximately cause the adverse employment action if the
ultimate decisionmaker’s independent investigation takes the
supervisor’s report “into account without determining that
the adverse action was, apart from the supervisor’s
No. 20-1848                                                   9

recommendation, entirely justified” or if the investigation
“relies on facts provided by the biased supervisor.” Id. at 421.
    But the decisionmaker need not be “a paragon of inde-
pendence.” McDaniel v. Progress Rail Locomotive, Inc., 940 F.3d
360, 370 (7th Cir. 2019) (quoting Martino v. MCI Commc’ns
Serv., Inc., 574 F.3d 447, 453 (7th Cir. 2009)). An employer may
avoid cat’s-paw liability if “the decisionmaker is not wholly
dependent on a single source of information and conducts her
own investigation into the facts relevant to the decision.” Id.
So long as “the employer’s investigation results in an adverse
action for reasons unrelated to the supervisor’s original bi-
ased action … the employer will not be liable.” Staub, 562 U.S.
at 421.
   Under Sinha’s cat’s paw theory, Radson, the allegedly bi-
ased supervisor, exercised controlling inﬂuence on the deci-
sion of Zakahi, the ultimate decisionmaker. In particular,
Sinha asserts that Radson invented a false narrative about him
that prompted Zakahi to remove him as chair. To prevail,
Sinha must show that Radson actually harbored discrimina-
tory animus and that his “input was a proximate cause” of the
adverse employment action. Nichols, 755 F.3d at 604. We re-
solve Sinha’s removal-as-chair claim on this causation prong.
    Sinha cannot demonstrate that Radson proximately
caused his removal as chair because Zakahi drew a conclusion
independent of any alleged influence by Radson. In his depo-
sition, Zakahi explained that he removed Sinha based on the
faculty grievance committee report and the Title IX investiga-
tion report, both of which highlighted the toxic and dysfunc-
tional culture within the department. Sinha asserts Radson
tainted these reports because he was among those inter-
viewed. We disagree, especially given that the Title IX
10                                                     No. 20-1848

investigators also interviewed seven faculty members, in-
cluding Sinha and Hatfield, and two administrators. Moreo-
ver, Zakahi testified that he also relied on his experience as a
university administrator to conclude that the FQM depart-
ment would benefit from new leadership. The record shows
that Zakahi requested the Title IX investigation and rendered
an independent decision to remove Sinha as chair that did not
singularly or wholly depend on Radson. Sinha therefore fails
to meet his burden of showing that Radson’s alleged animus
proximately caused his removal as chair. We conclude that
the district court correctly denied this claim.
                                 B
    Now to Sinha’s denial-of-promotion claim. To bring an
ADEA suit, an employee must ﬁrst ﬁle a discrimination
charge within 300 days of the alleged unlawful employment
action. 29 U.S.C. § 626(d)(1)(B). The limitations clock begins
running when the employer renders a “ﬁnal, ultimate, [and]
non-tentative” decision and the employee receives “unequiv-
ocal notice of it.” Wrolstad v. Cuna Mutual Ins. Soc’y, 911 F.3d
450, 456 (7th Cir. 2018) (alteration in original) (internal quota-
tion marks omitted). Meeting this 300-day requirement is crit-
ical because “[a] failure to ﬁle a timely charge will bar a later
suit.” Casteel v. Exec. Bd. of Local 703, 272 F.3d 463, 466 (7th Cir.
2001).
    The district court correctly concluded that Sinha’s denial-
of-promotion claim is time-barred. In his complaint, Sinha
alleged employment discrimination based on his 2016 promo-
tion application. He made no mention of his 2017 application.
Since Sinha’s 2016 promotion application was denied on
March 1, 2017, he had until December 26 of that year to file an
EEOC charge on that claim. Sinha acknowledged he had not
No. 20-1848                                                       11

done so. The only way then that Sinha could possibly pursue
a denial-of-promotion claim is if he had based his allegation
on his 2017 promotion application. But he failed to do so.
Sinha therefore cannot proceed with this claim because he
failed to timely file an EEOC discrimination charge on the
2016 application.
    To save this claim, Sinha argues he made a “scrivener’s er-
ror” when he omitted the denial of his 2017 promotion appli-
cation from his complaint. He characterizes this portion of his
complaint as a typo—that he “mistakenly typed 2016 instead
of 2017 when referencing [his] application denial.” This too
falls short.
    Black’s Law Dictionary deﬁnes “scrivener’s error” as synon-
ymous with “clerical error.” And a “clerical error” is one that
results from “a minor mistake or inadvertence” such as “[a]
typist’s technical error that can be rectiﬁed without serious
doubt about the correct reading.” BLACK’S LAW DICTIONARY
(11th ed. 2019); see, e.g., Holloway v. United States, 526 U.S. 1, 19
n.2 (1999) (Scalia, J., dissenting) (noting that a “scrivener’s er-
ror” is one courts “may properly correct”). We recognize a
mistake as a scrivener’s error if it is “one of transcription,” not
of “legal knowledge or analysis.” United States v. Gibson, 356
F.3d 761, 766 n.3 (7th Cir. 2004).
    We reject Sinha’s attempt to characterize paragraph 25 of
his complaint as a mere scrivener’s error. The district court
correctly noted that Sinha failed to amend or clarify his
complaint despite ample opportunities to do so. Sinha
acknowledged in his deposition testimony that he based his
denial-of-promotion claim on his 2016 promotion application:
12                                                 No. 20-1848

     Q: Your position, however, is that you should have
     been promoted earlier, correct?
     A: That is correct.
     Q: And your position in this case is your 2016 applica-
     tion should have been allowed, correct?
     A: That’s correct.
R. 37-1 at 43 (emphasis added). As early as its answer, Bradley
challenged the timeliness of Sinha’s denial-of-promotion
claim. In that responsive pleading, Bradley acknowledged
that Sinha had timely ﬁled his EEOC charge as to his removal-
as-chair claim but disputed the timeliness of his denial-of-
promotion claim. To cinch the matter, the discovery docu-
ments on this claim focused on his 2016 application, not the
2017 application. Despite the notice and at least three chances
to correct what he alleges was a scrivener’s error, Sinha failed
to amend his complaint. Indeed, Sinha did not address the al-
leged scrivener’s error until his response to Bradley’s sum-
mary judgment motion. We therefore conclude that Sinha’s
denial-of-promotion claim is time-barred.
                               III
   For these reasons we AFFIRM the judgment of the district
court.